DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 is objected to because of the following informalities:  this claim must end in a period.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  this claim must end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwirkoski (US 2006/0184246) in view of Dugan (US 6,509,092).
Regarding claim 1, Zwirkoski discloses an apparatus for placement at a tissue site (see Fig. 3L , para. 82), comprising: a plurality of nodes, each node having a substantially circular cross section (see Fig. 4L, labeled below); a plurality of shaped projections, each shaped projection coupled to one of the plurality of nodes; and a plurality of connecting members, each connecting member coupled to at least one of the plurality of nodes at a first end of the connecting members, each connecting member coupled to a t least one other node of the plurality of nodes at a second end of the connecting member, each connecting member comprising a cross section (see Fig. 3L, para. 84, 86).
Zwirkoski also discloses that the segments may have different shapes, allowing different packing and implantation properties (see para. 112). Zwirkoski also discloses the use of a conical nose shape (see Figs. 3B, 3G).
However, Zwirkoski does not specifically disclose each shaped projection comprising a conical shape. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the shaped projections be a different shape such as a conical shape, as Zwirkoski discloses having different shapes that allow for different implantation properties/packing and Kwirkoski discloses use of a conical shape. Additionally, it has been found that a change in shape would be obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04(IV)(B), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In the originally filed specification of the current application, Applicant specifically states that any suitable shape, including a hemispherically shaped or conical shape, may be used (see para. 34), making it clear that the claimed particular shape is not significant.
Zwirkoski also does not specifically disclose each connecting member comprising a substantially circular cross section, though Zwirkoski discloses the connection material may be a string, fiber, or wire (see para. 86) and it does look like the connecting member may have a circular cross section in the drawing due to a lack of any edges that would suggest a shape that is not rounded. Additionally, Dugan discloses a fiber having a circular cross-section (see cl. 13). Consequently, it would have been obvious to a person having ordinary skill in the art before the date of invention to have the connection material be a circular cross-section, as Dugan discloses a fiber having such a cross-section and such a cross-section would predictably allow for a connection between the nodes. 


    PNG
    media_image1.png
    214
    547
    media_image1.png
    Greyscale

	Regarding claim 2, teachings of Zwirkoski and Dugan are described above and Zwirkoski further discloses the apparatus formed from elastomer (see para. 74, 90). 
Regarding claim 5, teachings of Zwirkoski an Dugan are described above and Zwirkoski further discloses the apparatus comprises a radio opaque material (see para. 77).
	Regarding claim 7, teachings of Zwirkoski and Dugan are described above and Zwirkoski does not specifically disclose the nodes being adjacent in the embodiment of Fig.3L, though Zwirkoski discloses them being substantially coplanar (see Fig. 3L). However, Zwirkoski discloses a different embodiment in which the nodes are adjacent (see Fig. 3K) and, consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the nodes adjacent, as Swirkoski specifically discloses this alternative configuration.
	Regarding claim 8, teachings of Zwirkoski and Dugan are described above and Zwirkoski further discloses the plurality of shaped projections comprises a first plurality of shaped projections having a first pitch and a second plurality of shaped projections having a second pitch (see Fig. 3L, labeled below), each of the plurality of nodes having at least one shaped projection from the first plurality of shaped projections and one shaped projection from the second plurality of shaped projections (see Fig. 3L). 

    PNG
    media_image2.png
    172
    508
    media_image2.png
    Greyscale

	Additionally, if Applicant was to amend this limitation such that it required different pitches that would lead to different size conical shapes, Zwirkoski discloses the use of varying size to allow for different spacing between segments (see para. 107).
	Regarding claim 9, teachings of Zwirkoski and Dugan are described above and Zwirkoski further discloses the first pitch is defined by an angle between a reference line formed to have a right angle with a longitudinal axis of the shaped projection and an outer surface of the shaped projection from the first plurality of shaped projections (see rejection of claim 1, conical shape would lead to this pitch).
Regarding claim 10, teachings of Zwirkoski and Dugan are described above and Zwirkoski further discloses the second pitch is defined by an angle between a reference line formed to have a right angle with a longitudinal axis of the shaped projection and an outer surface of the shaped projection from the first plurality of shaped projections (see rejection of claim 1, conical shape would lead to this pitch).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwirkoski in view of Dugan as applied to claim 1 above, and further in view of Mulligan (US 2007/0185463).
Regarding claim 3, Zwirkoski discloses the apparatus formed from a polymer (see para. 69, 74,  86, 90) and from a bioabsorbable material (see para. 70, 81, 84) but does not specifically disclose bioabsorbable polymers. 
Mulligan discloses a wound packing material made of bioabsorbable polymers (see para. 36). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus formed from a bioabsorbable polymer, as Mulligan discloses the use of this material in a wound packing device and Zwirkoski disclosing that the apparatus may be inserted into a wound (see para. 82) as well as the use of a bioabsorbable material and a polymer material, and as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwirkoski in view of Dugan as applied to claim 1 above, as evidenced by Pinto et al. (US 2009/0012482).
Regarding claim 4, Zwirkoski further discloses the apparatus is formed from polycaprolacton, polyglycolied, or poly-p-dixanone (see para. 74), which Pinto discloses are biodegradable polymers (see para. 101).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwirkoski in view of Dugan as applied to claim 1 above, and further in view of Nakayama et al. (WO 2007/010900). For citation purposes, Nakayama et al. (US 2009/0214625) will be referred to as the English translation of the WO reference. 
Regarding claim 6, teachings of Zwirkoski and Dugan are described above and these references do not disclose the apparatus comprises a UV fluorescent material. 
Nakayama discloses the addition of a UV fluorescent material to a medical device in order to visualize under UV light (see para. 63). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus of Zwirkoski and Dugan further comprise a UV fluorescent material in order to visualize under UV light for identification of the apparatus, as disclosed by Nakayama.
Claims 11, 12, 15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwirkoski (US 2006/0184246) in view of Dugan (US 6,509,092) and further in view of Hall et al. (US 2010/0268177).
Regarding claim 11, Zwirkoski discloses a manifold configured to be placed at a tissue site (see Fig. 3L , para. 82), the manifold comprising: a plurality of nodes, each node having a substantially circular cross section (see Fig. 4L, labeled below); a plurality of shaped projections, each shaped projection coupled to one of the plurality of nodes; and a plurality of connecting members, each connecting member coupled to at least one of the plurality of nodes at a first end of the connecting members, each connecting member coupled to a t least one other node of the plurality of nodes at a second end of the connecting member, each connecting member comprising a cross section (see Fig. 3L, para. 84, 86).
Zwirkoski also discloses that the segments may have different shapes, allowing different packing and implantation properties (see para. 112). Zwirkoski also discloses the use of a conical nose shape (see Figs. 3B, 3G).
However, Zwirkoski does not specifically disclose each shaped projection comprising a conical shape. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the shaped projections be a different shape such as a conical shape, as Zwirkoski discloses having different shapes that allow for different implantation properties/packing and Kwirkoski discloses use of a conical shape. Additionally, it has been found that a change in shape would be obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04(IV)(B), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In the originally filed specification of the current application, Applicant specifically states that any suitable shape, including a hemispherically shaped or conical shape, may be used (see para. 34), making it clear that the claimed particular shape is not significant.
Zwirkoski also does not specifically disclose each connecting member comprising a substantially circular cross section, though Zwirkoski discloses the connection material may be a string, fiber, or wire (see para. 86) and it does look like the connecting member may have a circular cross section in the drawing due to a lack of any edges that would suggest a shape that is not rounded. Additionally, Dugan discloses a fiber having a circular cross-section (see cl. 13). Consequently, it would have been obvious to a person having ordinary skill in the art before the date of invention to have the connection material be a circular cross-section, as Dugan discloses a fiber having such a cross-section and such a cross-section would predictably allow for a connection between the nodes. 


    PNG
    media_image1.png
    214
    547
    media_image1.png
    Greyscale


Zwirkoski and Dugan do not disclose the manifold part of a system for treating the tissue site, the system further comprising a flexible sheet configured to be disposed over the manifold, the flexible sheet configured to form a fluid seal over the tissue site, and a reduced pressure source configured to be fluidly coupled to the tissue site through the flexible sheet. 
Hall a system for treating a tissue site (see Fig. 1) comprising a wound filler (see Fig. 4, para. 34) in the form of a manifold, a flexible sheet 24 configured to be disposed over the manifold, the flexible sheet configured to form a fluid seal over the tissue site (see para. 29), and a reduced-pressure source 22 configured to be fluidly coupled to the tissue site through the flexible sheet (see Fig. 1, para. 29). It would have been obvious to a person having ordinary skill in the art before the time of invention to add such a flexible sheet and reduced-pressure source to the manifold, as disclosed by Hall, in order to provide negative pressure to a wound and help the healing of a wound. 
Regarding claim 12, teachings of Zwirkoski, Hall, and Dugan are described above and Zwirkoski further discloses the apparatus formed from elastomer (see para. 74, 90). 
Regarding claim 15, teachings of Zwirkoski, Hall, and Dugan are described above and Zwirkoski further discloses the apparatus comprises a radio opaque material (see para. 77).
	Regarding claim 17, teachings of Zwirkoski, Hall, and Dugan are described above and Zwirkoski does not specifically disclose the nodes being adjacent in the embodiment of Fig.3L, though Zwirkoski discloses them being substantially coplanar (see Fig. 3L). However, Zwirkoski discloses a different embodiment in which the nodes are adjacent (see Fig. 3K) and, consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the nodes adjacent, as Zwirkoski specifically discloses this alternative configuration.
	Regarding claim 18, teachings of Zwirkoski, Hall, and Dugan are described above and Zwirkoski further discloses the plurality of shaped projections comprises a first plurality of shaped projections having a first pitch and a second plurality of shaped projections having a second pitch (see Fig. 3L, labeled below), each of the plurality of nodes having at least one shaped projection from the first plurality of shaped projections and one shaped projection from the second plurality of shaped projections (see Fig. 3L). 

    PNG
    media_image2.png
    172
    508
    media_image2.png
    Greyscale

	Additionally, if Applicant was to amend this limitation such that it required different pitches that would lead to different size conical shapes, Zwirkoski discloses the use of varying size to allow for different spacing between segments (see para. 107).
	Regarding claim 19, teachings of Zwirkoski, Hall, and Dugan are described above and Zwirkoski further discloses the first pitch is defined by an angle between a reference line formed to have a right angle with a longitudinal axis of the shaped projection and an outer surface of the shaped projection from the first plurality of shaped projections (see rejection of claim 1, conical shape would lead to this pitch).
Regarding claim 20, teachings of Zwirkoski, Hall, and Dugan are described above and Zwirkoski further discloses the second pitch is defined by an angle between a reference line formed to have a right angle with a longitudinal axis of the shaped projection and an outer surface of the shaped projection from the first plurality of shaped projections (see rejection of claim 1, conical shape would lead to this pitch).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwirkoski in view of Dugan and further in view of Hall as applied to claim 11 above, and further in view of Mulligan (US 2007/0185463).
Regarding claim 13, Zwirkoski discloses the apparatus formed from a polymer (see para. 69, 74,  86, 90) and from a bioabsorbable material (see para. 70, 81, 84) but Zwirkoski, Hall, and Dugan do not specifically disclose bioabsorbable polymers. 
Mulligan discloses a wound packing material made of bioabsorbable polymers (see para. 36). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus formed from a bioabsorbable polymer, as Mulligan discloses the use of this material in a wound packing device and Zwirkoski disclosing that the apparatus may be inserted into a wound (see para. 82) as well as the use of a bioabsorbable material and a polymer material, and as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwirkoski in view of Dugan and further in view of Hall as applied to claim 11 above, as evidenced by Pinto et al. (US 2009/0012482).
Regarding claim 14, Zwirkoski further discloses the apparatus is formed from polycaprolacton, polyglycolied, or poly-p-dixanone (see para. 74), which Pinto discloses are biodegradable polymers (see para. 101).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwirkoski in view of Dugan and further in view of Hall as applied to claim 11 above, and further in view of Nakayama et al. (WO 2007/010900). For citation purposes, Nakayama et al. (US 2009/0214625) will be used as the English translation of the WO reference. 
Regarding claim 16, teachings of Zwirkoski, Hall, and Dugan are described above and these references do not disclose the apparatus comprises a UV fluorescent material. 
Nakayama discloses the addition of a UV fluorescent material to a medical device in order to visualize under UV light (see para. 63). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the manifold of Zwirkoski, Hall, and Dugan further comprise a UV fluorescent material in order to visualize under UV light for identification of the apparatus, as disclosed by Nakayama.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 7-11, 13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, and/or 23 of U.S. Patent No. 9,622,915, hereinafter ‘915.
Regarding claims 1 and 11, claim 2 of ‘915 discloses substantially all limitations except for the connecting member comprising a substantially circular cross section. However, a person of ordinary skill would have found a change of shape leading to a substantially circular cross section obvious absent evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04(IV)(B), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claims 3 and 13, claim 8 of ‘915 discloses the additionally required limitations, which would be obvious to combine with those of claim 2 of ‘915 due to the relationship between the two claims in ‘915.
Regarding claims 7 and 17, claim 5 of ‘915 disclose additional limitations which would lead to adjacent nodes being coplanar and it would be obvious to combine this disclosure with that of claim 2 of ‘915 due to the relationship between the two claims in ‘915.
Regarding claims 8-10 and 18-20, claim 23 disclose the additionally required limitations, which would be obvious to combine with those of claim 2 of ‘915 due to the relationship between the two claims in ‘915.
Claims 2, 4, 5, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘915 in view of Zwirkoski (US 2006/0184246). 
Regarding claims 2 and 12, claim 2 of ‘915 discloses substantially all limitations except for the apparatus formed from an elastomer.
Zwirkoski further discloses a wound filler apparatus is formed from an elastomer (see para. 74, 90). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus formed from an elastomer, as disclosed by Zwirkoski, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claims 4 and 14, claim 2 of ‘915 discloses substantially all limitations except for the apparatus formed from a biodegradable polymer.
Zwirkoski further discloses a wound filler apparatus is formed from polycaprolacton, polyglycolied, or poly-p-dixanone (see para. 74, 82), which are biodegradable polymers. It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus formed from a biodegradable polymer, as disclosed by Zwirkoski, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claims 5 and 15, claim 2 of ‘915 discloses substantially all limitations except for the apparatus comprising a radio opaque material.
Zwirkoski further discloses a wound filler apparatus comprising a radio opaque material to enhance visualization of the apparatus (see para. 77, 82). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus/manifold further comprise a radio opaque material to enhance visualization of the apparatus/manifold, as disclosed by Zwirkoski.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘915 in view of Nakayama et al. (WO 2007/010900). For citation purposes, Nakayama et al. (US 2009/0214625) will be used as the English translation of the WO reference. 
Regarding claims 6 and 16, claim 2 of ‘915 discloses substantially all limitations except for the apparatus comprising a UV fluorescent material.
Nakayama discloses the addition of a UV fluorescent material to a medical device in order to visualize under UV light (see para. 63). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the manifold/apparatus further comprise a UV fluorescent material in order to visualize under UV light for identification of the apparatus, as disclosed by Nakayama.
Claim 1, 7-11, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and/or 11 of U.S. Patent No. 10,561,768, hereinafter ‘768.
Regarding claims 1 and 11, claim 10 of ‘768 discloses substantially all limitations except for the connecting member comprising a substantially circular cross section. However, a person of ordinary skill would have found a change of shape leading to a substantially circular cross section obvious absent evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04(IV)(B), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claims 7 and 17, claim 10 of ‘768 discloses these additional limitations.
Regarding claims 8-10 and 18-20, claim 11 of ‘768 discloses these additionally required limitations, with it being obvious to combine these limitations with those of claim 10 due to the dependency of claim 11 on claim 10.
Claims 2, 4, 5, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of ‘768 in view of Zwirkoski (US 2006/0184246). 
Regarding claims 2 and 12, claim 10 of ‘768 discloses substantially all limitations except for the apparatus formed from an elastomer.
Zwirkoski further discloses a wound filler apparatus is formed from an elastomer (see para. 74, 90). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus formed from an elastomer, as disclosed by Zwirkoski, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claims 4 and 14, claim 10 of ‘768 discloses substantially all limitations except for the apparatus formed from a biodegradable polymer.
Zwirkoski further discloses a wound filler apparatus is formed from polycaprolacton, polyglycolied, or poly-p-dixanone (see para. 74, 82), which are biodegradable polymers. It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus formed from a biodegradable polymer, as disclosed by Zwirkoski, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claims 5 and 15, claim 10 of ‘768 discloses substantially all limitations except for the apparatus comprising a radio opaque material.
Zwirkoski further discloses a wound filler apparatus comprising a radio opaque material to enhance visualization of the apparatus (see para. 77, 82). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus/manifold further comprise a radio opaque material to enhance visualization of the apparatus/manifold, as disclosed by Zwirkoski.
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of ‘768 in view of Mulligan (US 2007/0185463).
Regarding claims 3 and 13, claim 10 of ‘768 discloses substantially all limitations except for the apparatus formed from a bioabsorbable polymer.
Mulligan discloses a wound packing material made of bioabsorbable polymers (see para. 36). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the apparatus formed from a bioabsorbable polymer, as disclosed by Mulligan, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of ‘768 in view of Nakayama et al. (WO 2007/010900). For citation purposes, Nakayama et al. (US 2009/0214625) will be used as the English translation of the WO reference. 
Regarding claims 6 and 16, claim 10 of ‘768 discloses substantially all limitations except for the apparatus comprising a UV fluorescent material.
Nakayama discloses the addition of a UV fluorescent material to a medical device in order to visualize under UV light (see para. 63). It would have been obvious to a person having ordinary skill in the art before the date of invention to have the manifold/apparatus further comprise a UV fluorescent material in order to visualize under UV light for identification of the apparatus, as disclosed by Nakayama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781